Citation Nr: 9912276	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  93-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.

(The issues of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a psychiatric disorder other than post-
traumatic stress disorder (PTSD), and entitlement to service 
connection for PTSD, are the subject of a separate appellate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
December 1983.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a March 1992 rating decision in which 
the RO found that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for left ear hearing loss.  The veteran appealed 
and was afforded a hearing at the RO in April 1993.  In a 
July 1995 decision, the Board reviewed the procedural history 
of the case and determined that the appellant had reopened a 
claim of entitlement to service connection for bilateral 
defective hearing by the submission of new and material 
evidence.  The case was remanded by the Board in July 1995 
for evidentiary development on the issue of entitlement to 
service connection for bilateral defective hearing.

The Board's July 1995 decision also directed the RO's 
attention to an additional potential issue of whether new and 
material evidence had been presented to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
In a May 1997 rating decision, the RO denied service 
connection for bilateral defective hearing and for PTSD.  
Further review of the procedural history of the case in 
August 1998 when it was returned to the Board demonstrated 
that the veteran had completed an appeal as to both the issue 
of whether new and material evidence had been submitted to 
reopen a claim of service connection for a psychiatric 
disorder, as well as the issue of entitlement to service 
connection for PTSD.  While the issue of entitlement to 
service connection for bilateral defective hearing was on 
remand, a docket number for the two issues concerning 
psychiatric disorders was assigned, separate from the docket 
number previously assigned for the issue of service 
connection for bilateral defective hearing.  The case was 
remanded by the Board in August 1998 to afford the veteran a 
Travel Board hearing.  The veteran failed to report for a 
scheduled Travel Board hearing in March 1999.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for bilateral defective hearing is 
plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for bilateral defective hearing.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim for service connection 
for bilateral defective hearing.  A well-grounded claim is 
one which is plausible.  If the veteran has not presented a 
well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Also, in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 db or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 db or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

As explained below, the Board finds that the veteran's claim 
for service 
connection for bilateral defective hearing is not well-
grounded.  The development requested in the July 1995 Board 
remand has not been fully completed.  However, the Board 
notes that the RO has made repeated attempts to comply with 
the remand directives and their efforts have been met with 
negative results.  As such, further remand would not result 
in additional, pertinent information, and we have determined 
that there is sufficient evidence of record to decide the 
veteran's claim.

The veteran's DD-214 reveals that his military occupational 
specialty (MOS) in service was aircraft painting.  The 
veteran's last assignment was with an air antisubmarine 
squadron.

The service medical records reflect that on enlistment 
examination in December 1979, audiometric testing showed 
pure-tone thresholds in the left ear of 15 db, 15 db, 15 db, 
35 db, and 40 db, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz.  Pure-tone thresholds in the right ear were 10 db, 15 
db, 15 db, 30 db, and 35 db, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz. 

Thereafter, on audiometric examination in March 1981, pure-
tone thresholds in the left ear were 10 db, 10 db, 5 db, 35 
db, and 45 db, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  
Pure-tone thresholds in the right ear were 10 db, 15 db, 25 
db, 35 db, and 45 db, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz.  There is a notation in the service medical records of 
noise-induced high frequency hearing loss in April 1981.

On pre-separation examination in December 1983, pure-tone 
thresholds in the left ear were 10 db, 10 db, 15 db, 35 db, 
and 30 db, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  
Pure-tone thresholds in the right ear were 10 db, 10 db, 10 
db, 25 db, and 35 db, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz.  The veteran was noted to have high frequency hearing 
loss.

On VA audiometric examination in May 1997, pure-tone 
thresholds in the left ear were 20 db, 25 db, 40 db, 50 db, 
and 70 db, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  
Speech recognition was 88 percent in the left ear.  Pure-tone 
thresholds in the right ear were 20 db, 25 db, 40 db, 45 db, 
and 60 db, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  
Speech recognition was 88 percent in the right ear  The 
diagnostic impression was sensory neural deafness in both 
ears.

In summary, there is evidence in the claims folder to 
establish that the veteran currently has recognizable 
defective hearing pursuant to the provisions of 38 C.F.R. 
§ 3.385.  The first prong of Caluza is met.  As noted, the 
service medical records reflect that the veteran had 
defective hearing at the time of his entrance into service. 
There are two references in the service medical records to 
high frequency hearing loss, noted on one occasion to be 
noise-induced.  However, audiometric examination during 
service and at the time of separation actually show 
improvement in the veteran's hearing at most decibel levels.  
With respect to the left ear, audiometric testing at pre-
separation showed an improvement at 500, 1,000 and 4,000 
Hertz with no change at 2,000 and 3,000 Hertz; the right ear 
demonstrated improvement at 1,000, 2,000, and 3,000 Hertz, 
and no change at 500 and 4,000 Hertz.  The evidence does not 
demonstrate that the veteran's pre-existing bilateral 
defective hearing increased in severity during service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  The second prong 
of Caluza is not met.  Post-service records do not show any 
treatment for defective hearing.  In addition, there is no 
medical opinion from any physician on record in this case 
which links the veteran's current bilateral defective hearing 
to service.  The third prong of Caluza is not met.

As noted previously, evidence of in-service incurrence or 
aggravation and medical evidence of a nexus between an in-
service injury or disease and the current disability is 
required.  See Caluza, supra.  As such evidence has not been 
presented regarding the veteran's claim for bilateral 
defective hearing, the claim is not well-grounded and the 
appeal is denied.


ORDER

Service connection for bilateral defective hearing is denied.


		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals



 

